DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments filed 04/12/2022 have been fully considered but they are moot in view of new grounds of rejections.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “…to detect another user being physically proximate to a computing device being used to display the item of sensitive content”.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing “the item” to “the at least one identified item”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8, 9, 11, 14, 17,19 are rejected under Orcutt (Pat. No. US 8219766) in view of Eschbach et al (Pub. No. US 2015/0200922).

As per claims 1, 8, 17, Orcutt discloses a method comprising: receiving, by a computing device, content for display, the content including at least one identified item of sensitive content within content (…see fig.4; sensitive data (element 408) in the file content (element 406)); receiving, by the computing device, metadata associated with the content, the metadata indicative of a position of the at least one identified item of sensitive content within the content (…receiving at the server…metadata that may contain information that identifies a location of the sensitive data…see col.5 lines 40-50, col.6 lines 28-35) at which to obfuscate display of the at least one identified item of sensitive content (…the presence of sensitive data in a file may be identified by scanning or searching for patterns (known as digital signature)…col.4 lines 49-59; metadata may be encrypted, compressed…see col.5 lines 51-53). Orcutt does not explicitly disclose determining, by the computing device, at least one contextual factor; and responsive to a determination to obfuscate the item of sensitive content based on the at least one contextual facer, causing, by the computing device, displaying the at least one identified item of sensitive content in obfuscated form based on the position. However Eschbach discloses determining, by the computing device, at least one contextual factor (…different users to view the document (multiple users interpreted as at least one contextual factor)…see par. 36); and responsive to a determination to obfuscate the item of sensitive content based on the at least one contextual factor, causing, by the computing device, displaying the at least one identified item of sensitive content in obfuscated form based on the position (…….the system may receive a document containing sensitive data, and replace the sensitive data with an AR marker included in a document file…the sensitive data may be associated with one or more authorization levels, so that  a lower authorization level is associated with a lesser amount of the sensitive data while a higher authorization level is associated with a higher amount of the sensitive data….when one of the users requests access to a document file, and in particular when a user activates an AR marker on a document file…based on if the user is authorized to view sensitive data….and therefore displaying the identified sensitive information in the AR overlay…see par. 30, 36-37). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Eschbach in Orcutt for including the above limitations because one ordinary skill in the art would recognize it would further enhance the security of accessing sensitive data… when displaying the image of the document along with the AR overlay by identifying the authorization and authentication level of users…see Eschbach, par. 4-5.


As per claim 2, the combination of Orcutt and Eschbach discloses wherein displaying the at least one identified item of sensitive content in obfuscated form includes applying an overlay with distortion effects, applying a transformation, adding an artifact, or redacting the at least one identified item of sensitive content (Eschbach: see redacting sensitive information such as Social Security number…par. 23.). The motivation for claim 2 is the same motivation as in claim 1.


As per claims 5, 14, the combination of Orcutt and Eschbach discloses responsive to a determination to not obfuscate the at least one identified item of sensitive content based on at least one contextual factor, displaying a non-obfuscated version of the item of sensitive content (Eschbach: see par. 36-37). The motivation for claims 5, 14 is the same motivation as in claims 1, 8.


As per claim 9, the combination of Orcutt and Eschbach discloses wherein displaying the at least one identified item of sensitive content in obfuscated form includes applying an overlay with distortion effects to the at least one identified item of sensitive content (Eschbach: display the sensitive data element as part of an AR overlay on the document…see par. 6). The motivation for claim 9 is the same motivation as in claim 8.


As per claim 11, the combination of Orcutt and Eschbach discloses wherein displaying the item of sensitive content in obfuscated form includes redacting the item of sensitive content (Eschbach: see redacting sensitive information such as Social Security number…par. 23.). The motivation for claim 11 is the same motivation as in claim 8.


As per claim 19, the combination of Orcutt and Eschbach discloses wherein the one or more processors in communication with the memory is further configured to, responsive to a determination to not obfuscate the at least one identified item of sensitive content based on at least one contextual factor, cause a non-obfuscated version of the at least one identified item of sensitive content to be displayed (Eschbach: see par. 36-37). The motivation for claim 19 is the same motivation as in claim 17.





Claims 3, 4, 6, 7, 10, 12, 13, 15, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Orcutt (Pat. No. US 8219766) in view of Eschbach et al (Pub. No. US 2015/0200922) as applied to claims 1, 8, 17 above, and further in view of Hadsall (Pat. No. US 10043033).

As per claims 3, 12, the combination of Orcutt and Eschbach does not explicitly disclose wherein determining the at least one contextual factor includes detecting another user being physically proximate to the computing device based on a security zone associated with the computing device. However Hadsall discloses wherein determining the at least one contextual factor includes detecting another user being physically proximate to the computing device based on a security zone associated with the computing device (…the laptop and tablet may each include a window such as a pop-up window, for displaying notifications that a potential eavesdropper has been detected using facial/eye recognition…see col. 24 lines 43-48). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Hadsall in the combination of Orcutt and Eschbach for including the above limitations because one ordinary skill in the art would recognize it would further improve concealing the sensitive data from viewing by malicious third party…see col.2 lines 5-25.


As per claims 4, 13, the combination of Orcutt, Eschbach and Hadsall discloses wherein detecting the presence of another user in physical proximity to the computing device includes detecting presence within the security zone (Hadsall: see col.8 lines 15-25, col.17 lines 20-33). The motivation for claims 4, 13 is the same motivation as in claims 3, 12 above.


As per claims 6, 15, the combination of Orcutt, Eschbach and Hadsall discloses displaying, via the computing device, a non-obfuscated version of the at least one identified item of sensitive content within an application window, and wherein determining the at least one contextual factor includes detecting a timeout of an inactivity timer associated with the application window (Hadsall: col.20 lines 55-60). The motivation for claims 6, 15 is the same motivation as in claims 3, 12 above.


As per claims 7, 16, the combination of Orcutt, Eschbach and Hadsall discloses wherein the at least one identified item of sensitive content is displayed in obfuscated form and the method further comprises: responsive to a request to unobfuscate the at least one identified item of sensitive content being displayed in obfuscated form, authenticating the request to unobfuscate the item of sensitive content; and displaying of the at least one identified item of sensitive content to be readable (Hadsall: col.26 line 65-col.27 line 20). The motivation for claims 7, 16 is the same motivation as in claims 3, 12 above.


As per claim 10, the combination of Orcutt, Eschbach and Hadsall discloses wherein displaying the at least one identified item of sensitive content in obfuscated form includes applying a transformation to the at least one identified item of sensitive content (Hadsall: see col.4 lines 18-20). The motivation for claim 10is the same motivation as in claims 3, 12 above.


As per claim 18, the combination of Orcutt, Eschbach and Hadsall discloses wherein to determine the at least one contextual factor includes to detect another user being physically proximate to a computing device being used to display the item of sensitive content (Hadsall: see col. 24 lines 43-48). The motivation for claim 18 is the same motivation as in claims 3, 12 above.


As per claim 20, the combination of Orcutt, Eschbach and Hadsall discloses wherein the item of sensitive content is displayed in obfuscated form, the one or more processors in communication with the memory further configured to: responsive to a request to unobfuscate the at least one identified item of sensitive content being displayed in obfuscated form, authenticate the request to unobfuscate the at least one identified item of sensitive content; and cause a non-obfuscated version of the at least one identified item of sensitive content to be displayed (Hadsall: col.26 line 65-col.27 line 20). The motivation for claim 20 is the same motivation as in claims 3, 12 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to displaying the item of sensitive content in obfuscated form includes applying an overlay with distortion effects, applying a transformation, adding an artifact, or redacting the item of sensitive content.

Lee et al (Pub. No. US 2015/0058997); “System and Method for Self-Protecting Data”;
-Teaches track and monitor where the protected data resides in the system…see par. 102-103.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499